Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
The amendment filed on April 25, 2022 has been entered.
In view of the amendment to the claims, the amendment of claims 42-50, 53, 55-56, 59 and 62-65 have been acknowledged.

Response to Arguments
Applicant’s arguments, see pages 11-14 of Remarks, filed April 25, 2022 have been fully considered. Upon further consideration and additional prior art reference search, Examiner has not discovered any additional prior art which fully teaches the pending claims. Accordingly, the Application is in condition for allowance.

Allowable Subject Matter
Claims 42-67 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments to independent claims 42, 53 and 62 overcome the combination of the previously cited references. More specifically, each independent claim requires “the first training data indicative of one or more of a vocabulary, a behavior, knowledge, or emotions of a character in a first time period of a timeline for the character, the second training data indicative of one or more of the vocabulary, the behavior, the knowledge, or the emotions of the character in a second time period of the timeline, the first time period earlier in time than the second time period of the timeline”; training a character based on “the first training data and the second training data”; determining a user input associated with “the first time period or the second time period”; causing the device to output a first response or a second response based on the determination that the user input is to invoke a response associated with the different time period; and further “each response different than the first training data and the second training data associated with the one or more of the vocabulary, the behavior, the knowledge, or the emotions of the character in different time period”.

Examiner has completed the additional search. However, the new search results and the prior art references cited in the previous Office Action failed to show the obviousness of the claims as a whole. None of the prior art cited alone or in combination provides the motivation to teach the limitations recited in claims 42, 53 and 62. Accordingly, claims 42, 53 and 62 are allowed.

Dependent claims 43-52 depend from independent claim 42, dependent claims 54-61 depend from independent claim 53, dependent claims 63-67 depend from independent claim 62. They are allowed at least due to their respective dependencies from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xilin Guo whose telephone number is (571)272-5786. The examiner can normally be reached Monday - Friday 9:00 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XILIN GUO/Primary Examiner, Art Unit 2616